Citation Nr: 0804085	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  06-02 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to payment of nonservice-connected death 
pension benefits.

3.  Entitlement to payment of accrued benefits.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1943 to April 
1946.  The veteran died in 1989.  The appellant is the 
veteran's surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits listed on the 
title page of this decision, and a January 2006 rating 
decision confirming that decision. 

The appeal for service connection for the cause of the 
veteran's death is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  As of the date of her claim for pension benefits 
payments, the appellant's income exceeded the maximum annual 
income for payable as death pension benefits for a surviving 
spouse with no dependents.

2.  At the time of the veteran's death, he did not have any 
claim pending before VA.

3.  The appellant filed her request to reopen the claim for 
service connection for the cause of the veteran's death, with 
her claim for accrued benefits, more than 10 years after the 
death of the veteran.




CONCLUSIONS OF LAW

1.  The appellant does not meet the income criteria for 
receipt of payment of nonservice-connected death pension 
benefits.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 5110 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.21, 3.23, 3.271, 3.272, 
3.400 (2007).

2.  The criteria for entitlement to accrued benefits are not 
met.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.160, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

However, as to the two claims addressed in this decision, the 
duties under the VCAA are not applicable.  There is no 
dispute as to the maximum amount of income allowed by law for 
a beneficiary in receipt of death pension benefits, and there 
is no dispute as to the amount of benefits the appellant 
receives from the Social Security Administration.  Therefore, 
no notice or assistance to the appellant could affect the 
outcome of the claim.  

As to the claim for accrued benefits, the claims file is 
determinative as to whether the veteran had submitted a claim 
for any benefit that was pending at the time of his death.  
The claims file also shows that the veteran died in 1989, 
more than 15 years prior to the appellant's 2005 claim for 
accrued benefits.  The appellant's claim for accrued benfits 
involves a claim that cannot be substantiated as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law and not the evidence is dispositive the Board 
should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 
5-2004 (June 23, 2004) (VA is not required to provide notice 
of the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).

As both of these claims involve only undisputed facts and are 
decided as a matter of law, no further discussion of the VCAA 
is required.  

1.  Claim of entitlement to payment of death pension benfits

The law authorizes the payment of a pension to a veteran who 
has the requisite wartime service and who is permanently and 
totally disabled from non-service-connected disability not 
due to the veteran's own willful misconduct.  38 U.S.C.A. §§ 
1502, 1521.  The surviving spouse of a veteran who met the 
wartime service requirements will be paid the maximum rate of 
pension, reduced by the amount of her countable income.  38 
U.S.C.A. § 1541; 38 C.F.R. §§ 3.23, 3.273.  In this case, the 
appellant sought payment of death pension benfits in late May 
2005.  Governing regulations provide that the maximum annual 
rate of pension for a surviving spouse in 2005 was $6,814.  
SSA records disclose that the appellant received $7,586 in 
SSA benfits for that year.

Payments from any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received, unless specifically excluded.  38 C.F.R. § 3.271.  
Basic entitlement to such pension exists if, among other 
things, the claimant's income is not in excess of the maximum 
annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  
See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The 
MAPR is published in Appendix B of VA Manual M21-1 (M21-1) 
and is to be given the same force and effect as if published 
in VA regulations.  See 38 C.F.R. § 3.21.  The maximum annual 
pension rate is adjusted from year to year. At the time of 
receipt of the appellant's claim, the MAPR for a surviving 
spouse with no children was $6,814.  See M21-1, Part I, 
Appendix B.  

Income from SSA benefits is not specifically excluded from 
countable income under 38 C.F.R. § 3.272.  The appellant's 
SSA benefits of $7,586 annually are included as countable 
income.  Certain unreimbursed medical expenses (in excess of 
five percent of the MAPR) may be excluded from countable 
income for the same 12-month animalization period to the 
extent they were paid.  38 C.F.R. § 3.272.  Considering the 
five percent of income which may not be excluded from 
countable income, and using the remainder of the appellant's 
annual health care premium expenses of $938 for Medicare 
insurance to reduce her countable income, the appellant's 
countable income remains in excess of $6,900.  

The appellant submitted information about medical expenses 
she paid in prior years, but did not submit evidence of 
medical expenses paid after June 1, 2005, after she was 
notified that only expenses paid after that date would reduce 
her income for that period.  Therefore, her countable income 
was in excess of the $6,814 maximum rate of payment of 
pension for a surviving spouse with no children.  

As her income for the applicable period exceeds the maximum 
rate of pension payable, the appellant is not entitled to 
receive payment of a pension benefit.  The RO notified her 
that she could submit additional evidence of medical expenses 
she paid after June 1, 2005, to reduce that income, but she 
did not submit any additional medical expense documentation.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law, rather than the evidence, is dispositive, 
the claim should be denied due to the lack of entitlement 
under the law.  Because the appellant's countable income for 
2005, minus excludable health care expenses, exceeds the 
statutory limits for payment of pension benefits during that 
period, and she has submitted no other evidence, she is not 
legally entitled to death pension benefits as of June 1, 
2005.  The appeal must be dismissed as a matter of law.  

2.  Entitlement to accrued benefits

Accrued benefits are benfits to which the veteran was 
entitled to at the time of his death under an existing rating 
or based on evidence in the file at the date of death.  See 
38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  Upon the death 
of a veteran, any accrued benefits are payable to the 
surviving spouse.  38 U.S.C.A. § 5121(a)(2); 38 C.F.R. § 
3.1000(a)(1).  Only evidence contained in the claims file at 
the time of the veteran's death, or certain VA and service 
department records considered constructively in the claims 
file at that time, may be considered in adjudicating a claim 
for accrued benefits.  38 C.F.R. § 3.1000(d)(4); Hayes v. 
Brown, 4 Vet. App. 353, 360-361 (1993).

The governing statute requires that a claim for accrued 
benefits be filed within one year after the date of death.  
Here, the appellant filed a claim for benfits in May 2005, 
more than 15 years after the veteran's death in April 1989.  
The claim submitted in May 2005 was deemed to include a claim 
for any accrued benefits.  38 C.F.R. §§ 3.1000(c); 3.152(b).  

In addition, the veteran must have had a claim pending for a 
benefit at the time of his death in order for pending 
benefits to accrue.  Jones v. West, 136 F.3d 1296 (Fed. Cir. 
1998).  A review of the claims file indicates that no claim 
for service connection for any disorder was filed during the 
veteran's lifetime, and no such claim was pending at the time 
of his death.  See 38 C.F.R. § 3.160(c) (2006) (defining 
"pending claim" as an application that has not been finally 
adjudicated); 38 C.F.R. § 3.160(d) (defining "finally 
adjudicated claim" as one that has been allowed or disallowed 
by the agency of original jurisdiction and become final by 
expiration of the one-year period after date of notice or by 
denial on appellate review).

As the competent and objective evidence in the claims file at 
the date of the veteran's death does not show any pending 
claim, and the claims file establishes that the claim for 
accrued benefits which is before the Board on appeal was not 
filed until 15 years had elapsed after the veteran's death, 
the appellant's claim for accrued benefits must be denied, 
since, as a matter of law, there is no claim by the veteran 
on which pending benfits could have accrued.  The claim must 
be dismissed as a matter of law.


ORDER

The appeal for payment of death pension to a surviving spouse 
is denied.

The appeal for accrued benefits is denied.  


REMAND

In 2007, after the claim addressed in the Remand had been 
decided and certified to the Board, the Court of Appeals for 
Veterans Claims (CAVA) determined that, in the context of a 
claim for Dependency and Indemnity Compensation (DIC) 
benefits, which includes a claim of service connection for 
the cause of the veteran's death, section 5103(a) notice must 
be tailored to the claim.  Hupp v. Nicholson, 21 Vet. App. 
342, 352-353 (2007).  The Court determined that notice should 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Since the RO 
could not have known at the time of the decision that such 
notice was required, the Board does not find such notice in 
the claims file.

In this case, the appellant had previously submitted a claim 
for death pension benefits that had been denied.  Therefore, 
her claim for these benefits was also a request to reopen the 
claim.  The Court has also indicated, in another decision 
issued after the adjudication of this claim was complete, 
that the VCAA notice requirements require the VA to send a 
specific notice letter to the veteran that;  (1) notifies the 
veteran of the evidence and information necessary to reopen 
the claim, (i.e., describes what new and material evidence 
is); (2) identifies what specific evidence is required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim that complies with 38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and any applicable 
legal precedent.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be sent a letter 
which: informs her that a previous claim for 
service connection for the cause of the 
veteran's death was denied.  The notice should 
inform her of the basis for the prior denial 
and include information as to the definition 
of new and material evidence.  

The RO should inform her of the information 
and evidence necessary to substantiate her 
claim, including an explanation of the 
evidence and information required to 
substantiate a DIC claim based on either a 
previously service-connected condition or on a 
condition not yet service connected.  She 
should be advised that the veteran was not 
granted service connection for any disorder 
during his lifetime, and should be informed as 
to the evidence now required to substantiate 
the claim at this time.  

She should be advised about what evidence, if 
any, she is to submit, and the RO should 
inform her about what evidence VA will obtain 
with respect to her claim; and ask her to 
submit any evidence in her possession which 
pertains to her claim.  

In addition, the notice should inform her how 
effective dates and disability ratings are 
formulated; and inform her about the 
conditions for which the veteran was service 
connected at the time of his death.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-353 (2007); 
Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  If the appellant provides or identifies 
evidence that the veteran had a disorder for 
which service connection is sought, the RO 
should arrange for the veteran's claims folder 
to be reviewed by an appropriate VA examiner.  
After his or her review, the examiner must 
opine as to whether it is at least as likely 
as not that the claimed disorder was incurred 
in service, and, if so, whether it is at least 
as likely as not that veteran's death was 
causally related to that service-connected 
disorder.  The rationale for any opinion 
expressed should be provided in a legible 
report.

3.  Then the AMC should readjudicate the 
claim. If the benefit sought is not granted, 
the appellant and her representative should be 
furnished a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


